Case 5:16-cv-10444-JEL-MKM ECF No. 1255-5 filed 09/08/20                            PageID.39426          Page 1 of
                                      7


 Protocol for Lead Sampling and Assessment in Homes and Soils in Flint Michigan

 This protocol specifically outlines a methodology for sampling interior/exterior paint and exterior soils at
 the selected homes.

 The X-Ray Fluorescence (XRF) Sampling Method

 The x-ray fluorescence (XRF) sampling/analytical method will be used to quantify lead levels in interior/
 exterior painted surfaces and exterior soils. XRF sampling of water service lines and potable water fixtures
 may also be conducted, depending on accessibility. An individual XRF measurement is a scan that requires
 only a few seconds. Portable XRF instruments expose the media sample to x-rays or gamma radiation,
 which causes lead to emit x- rays with a characteristic frequency or energy. The intensity of this radiation,
 which is proportional to lead concentration in the substrate, is measured by the instrument. LBP
 concentrations are reported as both mg/cm2 and ppm; soil concentrations are reported in ppm, and lead
 concentrations in piping are reported as %. Only XRF instruments that have a HUD/EPA-issued Performance
 Characteristic Sheet will be used in this survey. XRFs will be used in accordance with the manufacturer's
 instructions and the XRF Performance Characteristic Sheet.
 The consultants and investigators will wear radiation dosimeters to measure their radiation exposure,
 although exposures are generally extremely low if the XRF instruments are used in accordance with the
 manufacturer's instructions. If feasible, persons should not be near the other side of a wall, floor, ceiling, or
 other surface being tested. The shutter of an XRF should never be pointed at anyone, even if the shutter is
 closed.

 It is important to note that the XRF method is not routinely used to quantify lead in house dust samples
 (due to insufficient sample size). As described below, house dust samples will be collected and will be
 analyzed by a certified laboratory.

 Sampling Consultants and Study Investigators

 The study investigators will be selected by representatives of Veolia North America (VNA), in collaboration
 with the City of Flint. The study investigators will have prior experience with surveys of lead-containing
 media at residential locations. Lead-certified inspectors (outside the Flint city limits) that are certified for
 lead- XRF investigations of LBP, soils and indoor plumbing (the "sampling consultants") will be selected by
 VNA. The selected firm will also have experience collecting house dust and paint chip samples. The study
 investigators will review and approve the standard operating procedures (SOPs) and field survey forms
 used by the sampling consultants. SOPs will include XRF-instrument calibration, sampling technique, and
 results documentation (sample ID, time and location of sample collection, measured lead value, chain of


                                                          1
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-5 filed 09/08/20                            PageID.39427        Page 2 of
                                      7



 custody forms, etc.). Sampling consultants will also be responsible for all health and safety issues
 associated with LBP home investigations including the use of the XRF instrument.


 Homes selected for sampling, sample locations at those homes, and number of samples collected per
 residence will be at the discretion of the study investigators.

 General survey design

 Several regulatory guidance documents (Michigan DHHS, HUD, EPA) prescribe procedures for conducting
 lead investigations of homes with LBP (the State of Michigan references the HUD Guidelines as one of their
 four accepted sampling methodologies (MDCH 2007). The methodology and approach described herein is
 generally consistent with the intent of these guidance documents but the proposed protocol does not
 strictly adhere to or attempt to fulfill the requirements of any of these regulatory programs. Because XRF
 provides real-time, in-field measurements, the survey approach is intended to be relatively "flexible", i.e.,
 decisions in the field (based on visual assessment and preliminary XRF readings of painted surfaces and
 exterior soils) will largely guide the investigation.


 Each of the selected residences will be evaluated, irrespective of the construction period of the individual
 residential unit. Generally, the proposed investigation will proceed as follows:

 Photo Log
 One or more photographs shall be taken with a GPS-enabled device or smartphone that show the house
 front door and (where possible) house or unit number. At least one photograph's metadata, or at least one
 photograph's filename will be recorded in an Excel spreadsheet, with columns that include the house or
 unit address.

 Visual Assessment
 A visual assessment will be conducted throughout each home to determine the size and instances of paint
 details such as (but not limited to): deteriorated paint, friction surfaces, chewed surfaces, deteriorated
 substrate conditions and bare soil on the exterior. The visual assessment will also include the location and
 accessibility of the water service line within the home as well as noting any potable water fixtures that
 appear to be brass-containing.

 Interior paint

 In each room, each wall and each painted surface will be initially scanned via XRF. Sample location will be
 at the direction of the investigator and pursuant to HUD guidelines 7-22 "XRF testing is required for at least


                                                         2
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-5 filed 09/08/20                           PageID.39428         Page 3 of
                                      7



 one location per testing combination, except for interior and exterior walls, where four readings should be
 taken, one on each wall." "Certain building components that are adjacent to each other and not likely to
 have different painting histories can be grouped together into a single testing combination, as follows:
 + Window casings, stops, jambs and aprons are typically a single testing combination + Interior window
 mullions and window sashes are a single testing combination - do not group interior mullions and sashes
 with exterior mullions and sashes + Exterior window mullions and window sashes are a single testing
 combination + Door jambs, stops, transoms, casings and other door frame parts are a single testing
 combination
 +      Door stiles, rails, panels, mullions and other door parts are a single testing combination
 +      Baseboards and associated trim (such as quarter-round or other caps) are a single testing
 combination (do not group chair rails, crown molding or walls with baseboards)
 + Painted electrical sockets, switches or plates can be grouped with walls
 Each of these building parts should be tested separately if there is some specific reason to believe that they
 have a different painting history. In most cases, separate testing will not be necessary."
 Per regulatory guidance documents, targeted wooden surfaces should include, but not be limited to:

 •      Window casings, stops, jambs and aprons

 •      Window mullions and window sashes

 •      Door jambs, stops, transoms, casings and other door frame parts

 •      Door stiles, rails, panels, and mullions

 •      Baseboards and associated trim (such as quarter-round or other caps)
 An additional XRF reading (two total) will be taken of each surface in the room that is determined to have
 LBP. Per the EPA (EPA 2001), LBP will be defined as paint containing > 5,000 ppm lead (0.5%) or 1 mg/cm2
 in the XRF scan (SOM 2015) All surfaces determined to have LBP will be photographed. If a home is
 determined to have interior LBP, then attempts will be made to collect paint chip samples from different
 deteriorated LBP surfaces in the home if available and accessible. Paint chips will only be collected if the
 paint is already flaking or chipping. These samples will be stored and may be analyzed at a later date.

 Exterior paint
 One XRF scan of each exterior painted wall and exterior surface (e.g., door, porch railings and window
 frames) will be taken, depending on ease of accessibility. Accessibility is at the discretion of the
 investigator, i.e., if the unit is not on the ground floor and the windows cannot be opened from within,

                                                         3
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-5 filed 09/08/20                             PageID.39429             Page 4 of
                                      7



 then a particular surface may not be sampled. An additional XRF reading (two total) will be taken of each
 painted surface determined to contain LBP. Other painted structures (sheds, fences, etc.) may also be
 evaluated at the discretion of the study investigator.

 Water service line

 XRF scans of the water service line within the home will be taken, depending on ease of accessibility.
 Accessibility is at the discretion of the investigator. If there are multiple sections of the service line
 accessible, one XRF reading may be taken from each accessible section. The water service line location
 within the home will be photographed if accessible. Any reading over 0.25% for lead will be considered
 "lead- containing". According to the Reduction in Lead Water Act, the term 'lead free' means— "(A) not
 containing more than 0.2 percent lead when used with respect to solder and flux; and (B) not more than a
 weighted average of 0.25 percent lead when used with respect to the wetted surfaces of pipes, pipe
 fittings, plumbing fittings, and fixtures" (SWDA 2018).

 Other fixtures

 An attempt will be made to visually assess all plumbing fixtures within the home with emphasis on drinking
 water sources. At the discretion and professional judgment of the study investigator, any plumbing fixture
 may be scanned via XRF to determine lead content.

 Residential soils

 Outdoor soil samples will be collected and evaluated within the property boundaries in targeted areas of
 bare soil that will include 1) near the foundation of the home at the "drip line", 2) other areas where
 chipping or weathering of exterior paint might occur (near fences, sheds, etc.), and, bare soil greater than 9
 sq. ft., and any identified play areas including sandboxes.
 Pursuant to HUD guidelines 7-18: Exterior Painted Components That Should Be Tested Include but are not
 limited to:
      •    Air Conditioners Fascias Railing Caps
      •    Balustrades Floors Rake Boards
      •    Bulkheads Gutters and Downspouts Sashes
      •    Ceilings Joists Siding
       •   Chimneys Handrails Soffits
       •   Columns Lattice Work Stair Risers and Treads
       •   Corner boards Mailboxes Stair Stringers
       •   Doors and Trim Painted Roofing Window and Trim

                                                           4
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-5 filed 09/08/20                          PageID.39430            Page 5 of
                                      7



      •    Other Exterior Painted Components Include:
      •    Fences Storage Sheds & Garages
      •    Laundry Line Posts Swing sets and Other Play Equipment.
 "Each composite sample should consist of subsamples that are of approximately equal bulk and that are
 collected from 3-10 distinct locations. Subsamples should be collected at least 2-6 feet away from each
 other if possible (small play areas may not be large enough for this spacing). For non-play areas in both the
 dripline/foundation area and the rest of the yard, subsamples should be taken from bare soil locations and
 should be dispersed in a pattern roughly similar to the distribution of the surfaces of bare-soil area
 throughout the dripline/foundation area and the rest of the yard."
 Soil screening may be conducted by XRF but samples will be collected and sent to a National Lead
 Laboratory Accreditation Program (NLLAP) - certified laboratory for analysis. At the direction of the study
 investigator, additional "non-targeted" soil locations will be evaluated (via XRF) to provide a representative
 overall estimate of lead levels in the exterior soils. No attempts will be made to penetrate through
 concrete or other permanent barriers that might prevent access to surface soil.
 Soil samples may also be collected at targeted areas beyond the residential property boundary if 1) any
 resident of the home (particularly children) may have spent a significant amount of time at that location
 and the surface soils are accessible, and/or 2) it has been determined previously that a lead source may
 have existed at that location. Sampling of non-residential source locations may occur during a separate
 survey if needed (due to time constraints accessing the homes).
 Soils may be wet or frozen during the survey. If soils are covered by snow at the time of the survey a follow
 up visit will be necessary when the snow cover is gone to continue the assessment and collect the
 appropriate soil samples.
 Interior house dust

 House dust will be collected at selected locations and will include visible dust in window wells, doormats,
 on upholstery, etc. House dust samples will be collected using 1) HUD and EPA-approved wipe sample
 techniques in residential dwellings; and 2) vacuum sample techniques (EPA, 2008) in locations at the
 discretion of the study investigator. Photos of both wipe and vacuum dust sample locations will be
 collected. House dust from floors and carpeted surfaces will be vacuumed using a procedure consistent
 with the guidelines of the USEPA , 2008 publication for use in the IEUBK Model. Sampling areas will
 be determined while at the residence.


  Interior Walls will not require sampling using XRF or “wipe” sampling as the results of the sampling do
  not integrate into the IEUBK inputs. However. XRF samples could be sampled on walls which

                                                         5
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-5 filed 09/08/20                         PageID.39431        Page 6 of
                                      7


  demonstrate any chipping flaking or peeling paint. The flaking paint chips will provide an additional
  source of lead for children residing in the homes.



 Porch dust
 Porch dust samples will be collected on all porches serving the home. Porch dust samples will be collected
 using HUD and EPA-approved dust wipe sample collection techniques. Photos of dust wipe sample
 locations will be collected.
 Schedule

 It is anticipated that the home surveys can be completed in 6-7 weeks by the sampling/investigator team in
 the field. As noted above, surveys of potential source area soils (outside of residential property boundaries)
 could be performed in a separate investigation, depending on time constraints that apply to the surveys of
 the residential units.

  References:
  EPA, 1998. Short Sheet: IEUBK Model Mass Fraction of Soil in Indoor Dust (MSD) Variable
  https://www.epa.gov/superfund/lead-superfund-sites-guidance#indoordust
  EPA 2001. 40 CFR Part 745 Lead; Identification of Dangerous Levels of Lead; Final Rule. Available on the
  internet https://www.govinfo.gov/content/pkg/FR-2001-01-05/pdf/01-84.pdf. Jan 2001
  EPA, 2007. User's Guide for the Integrated Exposure Uptake Biokinetic Model for Lead in Children (IEUBK)
  https://nepis.epa.gov/Exe/tiff2png.cgi/P1002RKA.PNG?-r+75+-
  g+7+D%3A%5CZYFILES%5CINDEX%20DATA%5C06THRU10%5CTIFF%5C00000304%5CP1002RKA.TIF
  EPA 2007M. METHOD 6200. FIELD PORTABLE X-RAY FLUORESCENCE SPECTROMETRY FOR THE
  DETERMINATION OF ELEMENTAL CONCENTRATIONS IN SOIL AND SEDIMENT. Available on the internet at
  https://www.epa.gov/sites/production/files/2015-12/documents/6200.pdf. Feb 2007.
  EPA, 2008. OSWER Directive 9285.7-81 "Guidance for the Sampling and Analysis of Lead in Indoor
  Residential Dust for use in the Integrated Exposure Uptake Biokinetic (IEUBK) Model" (December 2008)
  https://www.epa.gov/superfund/lead-superfund-sites-guidance#ieubk
  EPA 2018. Protecting Children from Lead Exposure. EPA PUBLICATION #171K18001
  https://www.epa.gov/sites/production/files/2018-10/documents/leadpreventionbooklet2018- v11
  web.pdf
  HUD 2012. U.S. Department of Housing and Urban Development. Guidelines for the Evaluation and
  Control of Lead-Based Paint Hazards in Housing Office of Healthy Homes and Lead Hazard Control Second
  Edition. Available on the Internet at
  https://www.hud.gov/sites/documents/SECOND EDITION 2012.PDF. July 2012
  MDCH 2007. Michigan Department of Community Health. LEAD HAZARD CONTROL. Available on the
  internet at https://www.michigan.gov/documents/lead/Lead Hazard Control Rules 625582 7.pdf. Sept
  2007.


                                                        6
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-5 filed 09/08/20                   PageID.39432       Page 7 of
                                      7


  SOM 2015. State of Michigan. LEAD ABATEMENT ACT, Act 368 of 1978, Part 54A. Available on the internet
  at https://www.michigan.gov/documents/Act10_11140_7.pdf. Feb 2015.
  SWDA 2018. SAFE DRINKING WATER ACT-(TITLE XIV OF PUBLIC HEALTH SERVICE ACT. Section 1417.
  Amended and Enacted Oct 2018.




                                                   7
